UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK REPURCHASE SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES ACT OF 1934 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 £ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-2191 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BROWN SHOE COMPANY, INC. 401(k) SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BROWN SHOE COMPANY, INC. 8300 Maryland Avenue St. Louis, Missouri 63105 Brown Shoe Company, Inc. 401(k) Savings Plan Financial Statements and Schedules Years Ended December 31, 2006 and 2995 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Schedules Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 12 Schedule H, Line 4j – Schedule of Reportable Transactions 13 Signature 14 Index to Exhibits 15 Exhibit 23 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm The Plan Administrator Brown Shoe Company, Inc. 401(k) Savings Plan We have audited the accompanying statements of net assets available for benefits of the Brown Shoe Company, Inc. 401(k) Savings Plan as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedules of assets (held at end of year) as of December 31, 2006, and reportable transactions for the year then ended are presented for purposes of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. 1 These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP St. Louis, Missouri June 20, 2007 2 Brown Shoe Company, Inc. 401(k) Savings Plan Statements of Net Assets Available for Benefits December 31, 2006 December 31, 2005 Non- Participant- Directed Participant- Directed Total Non-Participant-Directed Participant- Directed Total Cash $ 1,819,799 $ – $ 1,819,799 $ 104,029 $ 278,520 $ 382,549 Investments – at fair value 66,395,216 110,972,224 177,367,440 42,529,884 87,250,424 129,780,308 Outstanding loans – 2,644,852 2,644,852 – 2,880,068 2,880,068 Accrued investment income – – – 465 59,160 59,625 Net assets available for benefits $ 68,215,015 $ 113,617,076 $ 181,832,091 $ 42,634,378 $ 90,468,172 $ 133,102,550 See accompanying notes to financial statements. 3 Brown Shoe Company, Inc. 401(k) Savings Plan Statements of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 Year Ended December 31, 2005 Non- Participant- Directed Participant- Directed Total Non- Participant- Directed Participant- Directed Total Employer contributions $ 3,773,690 $ – $ 3,773,690 $ 3,141,636 $ – $ 3,141,636 Employee contributions – 9,591,798 9,591,798 – 8,233,963 8,233,963 Investment income 441,372 1,941,184 2,382,556 410,622 2,751,338 3,161,960 Interest income on loans – 190,959 190,959 – 162,088 162,088 Net realized and unrealized (loss) gain on investments 27,769,981 11,197,829 38,967,810 12,850,970 3,676,916 16,527,886 Participant transfers (3,048,638 ) 3,048,638 – (1,146,008 ) 1,146,008 – Plan transfer – 7,450,048 7,450,048 – – – Withdrawals (3,355,768 ) (10,271,552 ) (13,627,320 ) (2,971,183 ) (8,891,410 ) (11,862,593 ) Net change 25,580,637 23,148,904 48,729,541 12,286,037 7,078,903 19,364,940 Net assets available for benefits at beginning of year 42,634,378 90,468,172 133,102,550 30,348,341 83,389,269 113,737,610 Net assets available for benefits at end of year $ 68,215,015 $ 113,617,076 $ 181,832,091 $ 42,634,378 $ 90,468,172 $ 133,102,550 See accompanying notes to financial statements. 4 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2006 1. Description of the Plan The following description of the Brown Shoe Company, Inc. 401(k) Savings Plan (the Plan) provides only general information. Participants should refer to the plan agreement for a more complete description of the Plan’s provisions. General The Plan is a contributory 401(k) savings plan that covers salaried and selected hourly employees of Brown Shoe Company, Inc. (the Company) and electing affiliates who are age 21 or older. Selected salaried and hourly employees are eligible to participate in the Plan beginning in the month following the date of hire after eligibility requirements are met. Employees projected to earn compensation equal to or in excess of $70,000 (indexed according to IRS Code Section 414(q)) for the first twelve-month period of employment, may become a participant on the first day of the first payroll period following 12 months from the first date of employment. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Plan Transfer On April 22, 2005, the Company acquired the Bennett Footwear Group, LLC. Effective July 1, 2006, the net assets and related participant account balances of the Bennett Footwear Group, LLC 401(k) Savings and Retirement Plan were transferred into the Plan. Contributions Participants are allowed to contribute up to 30% of eligible compensation annually, as defined by the Plan. Participants may also contribute amounts representing distributions from other qualified defined contribution plans. The Company contributes 75% of the first 2% and 50% of any amounts between 2% and 6% of eligible compensation that a participant contributes to the Plan. All employer contributions are invested in the Company’s common stock. Contributions of participants and matching company contributions are remitted by the Company to the trustee on a biweekly basis. Contributions are subject to applicable limitations. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s contribution and (b) plan earnings. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 5 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Vesting Participants are immediately vested in their contributions plus actual earnings thereon and vest in the Company’s matching contribution portion of their accounts ratably based on years of service with full vesting after three years of service. Forfeitures of non-vested company matching contributions are used to reduce future Company contributions. During the year ended December 31, 2006 and 2005, approximately $90,000 and $70,000 of forfeitures were used to reduce employer contributions, respectively. Investment Options Upon enrollment in the Plan, a participant may direct employee contributions in any of several investment fund choices offered by the Plan. The investment options are trusteed mutual funds. The mix of investments may be changed from one fund to another on a daily basis by participants. Participant Loans Participants may borrow from their fund accounts, excluding employer matching contributions held in company stock, a minimum of $1,000 up to a maximum of $50,000 or 50% of the participant’s account balance, whichever is less. Loan terms range from 1 year to 15 years. Principal and interest are paid ratably through payroll deductions. Interest rates are determined based on current lending rates and are fixed for the term of the loan. Participant Transfers Plan participants attaining age 55 or older may diversify their investment in the Company’s common stock by transferring all or part of such holdings in their account to other investment fund choices offered by the Plan. Such transfers totaled $3,048,638 and $1,146,008 in 2006 and 2005, respectively. 6 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Payment of Benefits Participants may withdraw their contributions while still an employee only if they suffer a substantial financial hardship that cannot otherwise be relieved. Substantial financial hardship is defined as an event which requires funds that are not less than one-twelfth of a participant’s annual pay or $1,000. On termination of service due to death, disability, or retirement, a participant or beneficiary generally receives a lump-sum amount equal to the value of the participant’s vested interest in his or her account. Certain participants who were included by a prior plan agreement will receive a distribution in the form of an actuarial survivor annuity unless the participant elects to receive a lump-sum payment of his or her vested interest in the account. For termination of service due to other reasons, a participant may receive the value of the vested interest in his or her account as a lump-sum distribution. Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of plan termination, participants will become 100% vested in their accounts. Plan Expenses All expenses incurred in connection with the operation of the Plan are paid by the Plan’s sponsor with the exception of certain investment-related expenses, which are netted against investment earnings. 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are presented on the accrual basis. 7 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Investment Valuation and Income Recognition Equity securities, which are traded on security exchanges, and mutual funds are valued at fair value based on quoted market values. Participant loans are valued at outstanding amounts, which approximate fair market value. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks, such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. Other The Company believes the Plan conforms with the requirements of ERISA. 3. Investments During 2006 and 2005, the Plan’s investments appreciated (depreciated) in fair value by $38,967,810 and $16,527,886, respectively, as follows: 8 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements (continued) 3. Investments (continued) Net Appreciation (Depreciation) in Fair Value During Year Fair Value at End of Year Year Ended December 31, 2006 Brown Shoe Company, Inc. common stock $ 27,769,981 $ 66,395,216 PIMCO Total Return “A” Fund (56,300 ) 10,757,635 ABN AMRO Investor Money Market Fund – 7,475,768 ABN AMRO/Montag & Caldwell Balanced Fund 247,883 5,467,351 Dodge & Cox Stock Fund 5,621,903 41,626,060 Vanguard Institutional Index Fund 1,918,376 16,022,140 ABN AMRO/Montag & Caldwell Growth Fund 645,165 9,109,865 Euro Pacific Growth Fund 2,449,404 16,030,077 Artisan Mid Cap Fund 98,696 – William Blair Small Cap Growth Fund 272,702 4,483,328 $ 38,967,810 $ 177,367,440 Net Appreciation (Depreciation) in Fair Value During Year Fair Value at End of Year Year Ended December 31, 2005 Brown Shoe Company, Inc. common stock $ 12,850,970 $ 42,489,487 PIMCO Total Return “A” Fund (167,468 ) 10,538,794 ABN AMRO Investor Money Market Fund – 5,869,850 ABN AMRO/Montag & Caldwell Balanced Fund 77,629 4,528,723 Dodge & Cox Stock Fund 1,641,379 32,405,487 Vanguard Institutional Index Fund 386,015 13,517,139 ABN AMRO/Montag & Caldwell Growth Fund 342,270 7,182,744 Euro Pacific Growth Fund 1,311,556 11,158,695 Artisan Mid Cap Fund 85,535 2,089,389 $ 16,527,886 $ 129,780,308 9 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements (continued) 3. Investments (continued) The fair value of individual investments that represent 5% or more of the Plan’s net assets is as follows: December 31 2006 2005 Brown Shoe Company, Inc. common stock* (2006 – 941,006 units; 2005 – 1,001,402 units) $ 66,395,216 $ 42,489,487 PIMCO Total Return “A” Fund 10,757,635 10,538,794 Dodge & Cox Stock Fund 41,626,060 32,405,487 Vanguard Institutional Index Fund 16,022,140 13,517,139 ABN AMRO/Montag & Caldwell Growth Fund 9,109,865 7,182,744 Euro Pacific Growth Fund 16,030,077 11,158,695 *Non-participant-directed. The total non-participant-directed investments consist of the following: December 31 2006 2005 Brown Shoe Company, Inc. common stock $ 66,395,216 $ 42,489,487 ABN AMRO Investor Money Market Fund – 40,397 $ 66,395,216 $ 42,529,884 Non-participant-directed income includes $441,372 and $406,020 of dividends received by the Plan on company stock for the years ended December 31, 2006 and 2005, respectively. 10 Brown Shoe Company, Inc. 401(k) Savings Plan Notes to Financial Statements (continued) 4. Reconciliation of Financial Statements to Form 5500 Following is a reconciliation of net assets available for benefits per the financial statements to the Form 5500: December 31 2006 2005 Net assets available for benefits per the financial statements $ 181,832,091 $ 133,102,550 Amounts allocated to withdrawing participants (14,398 ) (912,598 ) Net assets available for benefits per the Form 5500 $ 181,817,693 $ 132,189,952 Following is a reconciliation of withdrawals by participants per the financial statements to the Form 5500: Year Ended December 31 2006 2005 Withdrawals by participants per the financial statements $ 13,627,320 $ 11,862,593 Amounts allocated to withdrawing participants at December 31, 2005 and 2004 (912,598 ) (317,185 ) Amounts allocated to withdrawing participants at December 31, 2006 and 2005 14,398 912,598 Withdrawals by participants per the Form 5500 $ 12,729,120 $ 12,458,006 Amounts allocated to withdrawing participants are recorded on the Form 5500 for withdrawal requests that have been processed and approved for payment prior to December31, 2006 and 2005, respectively, but not yet paid as of these dates. 5. Federal Income Taxes The Plan has received a determination letter from the Internal Revenue Service dated December 11, 2002, stating the Plan is qualified under Section 401(a) of the Internal Revenue Code (the Code) and, therefore, the related trust is exempt from taxation. Subsequent to this issuance of the determination letter, the Plan was amended. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The plan administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believes the Plan, as amended, is qualified and the related trust is tax-exempt. 11 Schedules Brown Shoe Company, Inc. 401(k) Savings Plan Schedule H, Line 4i – Schedule of Assets (Held at End of Year) EIN 43-0197190Plan 006 December 31, 2006 No. of Shares/Units Description Cost Current Value 941,006 Brown Shoe Company, Inc. common stock* $ 66,395,216 1,036,381 PIMCO Total Return “A” Fund 10,757,635 7,475,768 ABN AMRO Investor Money Market Fund 7,475,768 7,475,768 314,940 ABN AMRO/Montag & Caldwell Balanced Fund 5,467,351 271,250 Dodge & Cox Stock Fund 41,626,060 123,637 Vanguard Institutional Index Fund 16,022,140 356,411 ABN AMRO/Montag & Caldwell Growth Fund 9,109,865 344,289 Euro Pacific Growth Fund 16,030,077 176,440 William Blair Small Cap Growth Fund 4,483,328 Loan Account – Participant loans, bearing interest at rates ranging from 5.0% to 10.5% with maturities through 2019 2,644,852 Total investments (held at end of year) $ 180,012,292 *Exempt party in interest to the Plan. 12 Brown Shoe Company, Inc. 401(k) Savings Plan Schedule H, Line 4j – Schedule of Reportable Transactions EIN 43-0197190Plan 006 Year Ended December 31, 2006 Identity of Party Involved Description of Assets Purchase Price Selling Price Cost of Assets Current Value of Asset on Transaction Date Net Gain or (Loss) Category (iii) – Series of transactions in excess of 5% of beginning net assets ABN AMRO ABN AMRO Investor Money Market Fund $ 7,359,288 $ – $ 7,359,288 $ 7,359,288 $ – –– 11,696,076 11,696,076 11,696,076 – ABN AMRO Brown Shoe Company, Inc. Stock 654,922 – 654,922 654,922 – – 944,248 437,737 944,248 506,511 Principal Financial Brown Shoe Company, Inc. Stock 19,718,855 – 19,718,855 19,718,855 – – 22,001,683 20,973,088 22,001,683 1,028,595 Principal Financial Dodge & Cox Stock Fund 9,694,594 – 9,694,594 9,694,594 – – 4,837,175 3,756,402 4,837,175 1,080,773 Principal Financial Euro Pacific Growth Fund 4,838,680 – 4,838,680 4,838,680 – – 2,207,049 1,651,542 2,207,049 555,507 Principal Financial Interest Bearing Cash Account 3,046,552 – 3,046,552 3,046,552 – – 5,084,439 5,084,439 5,084,439 – There were no category (i), (ii), or (iv) reportable transactions during 2006. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Brown Shoe Company, Inc. 401(k) Savings Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. BROWN SHOE COMPANY, INC. 401(k) SAVINGS PLAN Date:June 27, 2007 /s/ Mark E. Hood Mark E. Hood SeniorVice President and Chief Financial Officer of Brown Shoe Company, Inc. and Member of the Administration Committee under the Brown Shoe Company, Inc. 401(k) Savings Plan On Behalf of the Plan 14 INDEX TO EXHIBITS Exhibit No. Description 23 Consent of Independent Registered Public Accounting Firm 15
